Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outermost casing" in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the casing cement" in line 6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the surface" in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the sea bed" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 20140231087A1).
Regarding claim 1, H.W. Sitton et al. disclose a method of removing one or more casings cemented in a well (refer to col. 1 lines 49-55) comprising the steps of: 
b) drilling around the outermost casing (C, see figs. 1-3 and refer to col. 3 lines 5-9) of a first number of casings of the preselected number of casings (col. 1 lines 19-22: there are multiple sections of casing and tubing in the wellbore) with a hollow drill bit (10, see fig. 1) which is attached to a core over casing (20), the hollow drill bit (10) drilling through the casing cement (see fig. 1) around the outermost casing (c) down to the first predetermined depth (see figs. 1-3 and refer to col. 1 lines 34-39 and col. 3 lines 5-8); and 
c) removing the first number of casings from the first predetermined depth to the surface (refer to col. 3 lines 15-19).  
However, H.W. Sitton et al. fail to teach the step of running an internal cutter down a production casing to laterally cut through a preselected number of casings in a casing string at a first predetermined depth and attaching a removal tool to the first number of casings for removing. 
Orstad, in the same field of endeavor, teach a method of removing casing from a well (refer to abstract) comprising the steps of: running an internal cutter (4, fig. 6) down a production casing (7) to laterally cut through at a predetermined number of casing sections in a casing string (fig. 7, para 0021, 0024, and 0057: cuts 8 can be made on a predetermined number of casing sections 7 that need to be removed) at a first predetermined depth (see fig. 6-11 and refer to paragraphs 0112-0115); attaching a removal tool (61, figs. 9-11) to the first number of casing sections (7) and removing the casing sections (7) from the predetermined depth to the surface (refer to paragraphs 0098 and 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified H.W. Sitton et al. to include the steps of running an internal cutter down the production casing to laterally cut through the preselected number of casings in the casing string at a first predetermined depth and attaching a removal tool to the first number of casings for removing, as taught by Orstad, for reducing the force required to pull the casing thereby facilitating the removal of the casing after the cement around the casing has been drilled out. 

Regarding claim 2, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Orstad further teaches wherein in step a), the lateral cutting is performed at multiple predetermined depths (see figs. 7-8 showing lateral cuts 8 at multiple depths).
However, the combination of H.W. Sitton et al. and Orstad is silent to repeating steps b) and c) using appropriately sized hollow drill bits and core over casings to drill around the outermost casing of the next number of casings of the preselected number of casings to a next predetermined depth of the multiple predetermined depths to continue to remove casings until the preselected number of casings are removed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of H.W. Sitton et al. and Orstad to repeat steps b) and c) using appropriately sized hollow drill bits and core over casings to drill around the outermost casing of the next number of casings of the preselected number of casings to a next predetermined depth of the multiple predetermined depths, to continue to remove casings until the preselected number of casings are removed, before the well is abandoned.
Regarding claim 5, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Orstad further teaches wherein the internal cutter (4, see fig. 6) is a multi-string cutter for milling laterally through preselected number of casings in a multiple string of casings (see fig. 6).  
Regarding claim 17, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Sitton et al. further disclose remove all casing to the sea bed (co. 1 lines 1-4: the drilling tool can also be used in offshore drilling).
Regarding claim 19, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Sitton et al. further disclose wherein the method is used for slot recovery (refer to col. 1 lines 48-60).  
Regarding claim 20, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; Sitton et al. further disclose wherein the well is an offshore well (co. 1 lines 1-4: the drilling tool can also be used in offshore drilling).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Hekelaar (U.S. 2013/0199785A1).
Regarding claim 3, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach after step c), placing new casing.  
Hekelaar teaches that in oil and gas operations, it may be desirable to remove casing that has been previously set in a wellbore before inserting new casing string so as to have enough annular area available for cementing operation (refer to para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to have placed new casing after step c, as taught by Hekelaar, for ensuring that enough annular area is available for cementing operation. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Gorrara et al. (U.S. 2014/0000911A1).
Regarding claim 4, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the removal tool is a casing spear.  
Gorrara et al. teach removing a sleeve (500) using a casing spear (refer to paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to substitute the removal tool with a casing spear, as taught by Gorrara et al. since it’s known to remove downhole tubulars using a casing spear.
Claims 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of Lynde et al. (U.S. 5373900).
Regarding claims 6 and 9, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the preselected number of casings are multi-string casings selected from among, production casings, intermediate casings and conductor casings to at least the first predetermined depth, wherein thereby removing all casings to at least the first predetermined depth.  
Lynde et al. teach removal of concentric casing from a well involving removing first an inner casing and then an outer casing in separate removal operations (refer to col. 1 lines 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to include wherein the preselected number of casings are multi-string casings selected from among, production casings, intermediate casings and conductor casings to at least the first predetermined depth, wherein thereby removing all casings to at least the first predetermined depth, as taught by Lynde et al., in case the casting strings are abandoned because they are damaged and will not be reused in a new well. 
Regarding claims 7-8, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach wherein the preselected number of casings comprises a production casing and an intermediate casing, leaving a conductor casing in place to at least the first predetermined depth, wherein the preselected number of casings comprises a production casing, leaving a conductor casing in place to at least the first predetermined depth.  
Lynde et al. teach removing a predetermined length of inner casing (10) and outer casing (11; refer to col. 4 lines 56-59: the removal of a predetermined length of the inner and outer casing imply that other casing sections such as conductor or production casing are left in place and not removed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. and Orstad to have the preselected number of casings comprises a production casing and an intermediate casing, leaving a conductor casing in place to at least the first predetermined depth, wherein the preselected number of casings comprises a production casing, leaving a conductor casing in place to at least the first predetermined depth, as taught by Lynde et al., for the purpose of removing casing sections before  the well is abandoned. 
Regarding claims 11-12, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad is silent to wherein the first predetermined depth is at a conductor casing depth, and the next predetermined depth is an intermediate cut. 
Lynde et al., as previously discuss, teach removing inner casing (10) and outer casing from a well at different intervals (11; refer to col. 4 lines 56-66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of H.W. Sitton et al., Orstad, and Lynde et al. before him or her, to have the first predetermined depth be at a conductor casing depth, and the next predetermined depth is an intermediate cut, for the purpose of removing casing sections before the well is abandoned. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) as applied to claim 1, and further in view of L.B. Boyer (U.S. 3217816).
Regarding claim 10, the combination of H.W. Sitton et al. and Lynde et al. teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad is silent to wherein the hollow drill bit and core over casing are connected to a drill string using a cross over sub assembly.  
L.B. Boyer teaches a method of removing pipes from walls (refer to col. 1 lines 3-4) comprising a hollow drill bit (17, fig. 2), wherein the hollow drill bit (17) and a core over casing  (10) are connected to a drill string (14) using a cross over sub assembly (13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the hollow drill bit of H.W. Sitton et al., as modified by Orstad, with a hollow drill bit and core over casing connected to a drill string using a cross over sub assembly, as taught by L.B. Boyer, for the purpose of substituting one type of drill bit for another. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1) and Lynde et al. (U.S. 5373900) as applied to claim 9, and further in view of Lee et al. (U.S. 5437340).
Regarding claim 13, the combination of H.W. Sitton et al. Orstad, and Lynde et al. teach all the features of this claim as applied to claim 9 above; however, the combination of H.W. Sitton et al. Orstad, and Lynde et al. fail to teach installing a cement plug above the last existing casings.
Lee et al. disclose installing a cement plug (P, figs. 1-6) above last existing casings (C) for further well bore activity (see fig. 7) such as drilling a lateral wellbore via drill string (70, see fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of H.W. Sitton et al. Orstad, and Lynde et al. to have installed a cement plug above the last existing casings, as taught by Lee et al., for additional downhole operations such as drilling lateral wellbores.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over H.W. Sitton et al. (U.S. 2827264), in view of Orstad (U.S. 2014/0231087A1)  as applied to claim 1, and further in view of Morse et al. (U.S. 2018/0328118A1).
Regarding claim 18, the combination of H.W. Sitton et al. and Orstad teach all the features of this claim as applied to claim 1 above; however, the combination of H.W. Sitton et al. and Orstad fail to teach drilling a new hole by side tracking through a conductor casing.
Morse et al. teach e a radial drilling operation involving side tracking through a casing (5; see figs. 4-5 and refer to abstract, paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of H.W. Sitton et al., Orstad, and Morse et al. before him or her, to have modified H.W. Sitton et al. to recomplete the previously abandoned well by adding a conductor casing and drilling a new hole by side tracking through the conductor casing, as taught by Morse et al., during the process of reviving an abandoned well when new data indicate the presence of hydrocarbons or new recovery techniques. 




Allowable Subject Matter
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672